          Case 1:21-cv-00221-CC Document 13 Filed 03/17/21 Page 1 of 8
                                                                                 FILED IN CLERK’S OFFICE
                                                                                       USD0. Atlanta

                                                                                     MAR 172021
                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA                              LAMES N. HATThN, CIurli
                          ATLANTA DiVISION


Glenford Kennard Hyatt,                         )
                                                )
             Plaintiff,                         )
                                                )     CASE NO. 1:21-CV-0221
v.                                              )
                                                )
M&T Bank,                                       )
Lakeview Loan Servicing LLC.                    )
             Defendants,


     MOTION TO MOVE THE COURT FOR SUMMARY JUDGEMENT BY
                           ORDER

       COME NOW Glenford Kennard Hyatt (“Plaintiff’), as affiant by special

appearance, motioning the court to move all matters in party to summary judgement

in honor of Plaintiff due to unreasonable action by 3~ party interlopers, successors

and assigns, or M&T Bank (including CEO Rene F. Jones); I now order any and all

assigns for M&T Bank to produce written acknowledgement, under penalty of

perjury, that a verifiable debt actually exists from the original transaction that I, the

affiant, acting as consumer, made with my person. I, the afflant, also order M&T

Bank to produce the original wet ink signature of the promissory note for the alleged

debt obligation between M&T Bank and the Plaintiff; or an affidavit, signed under

penalty of perjury, of loss promissory note.
                                            1          Signed This   17th   day of March 2021.

                                                              Plaintiff, Glenford Kennard Hyatt
  Case 1:21-cv-00221-CC Document 13 Filed 03/17/21 Page 2 of 8




       CLAIMS IN SUPPORT OF SUMMARY JUDGEMENT BY

                                    ORDER

1) The Plaintiff, as I the affiant, order the court, Defendants M&T Bank &

  Lakeview Loan Servicing LLC., CEO of M&T Bank Rene F. Jones and

   any/all assigns, to compensate the Plaintiff for time, material, and mental

   anguish. The Plaintiff has sent over 10 presentment to M&T Bank without

  receiving any response, in good faith, signed under penalty of perjury, and

  has not produced any evidence of a direct debt obligation between The

  Defendants and the Plaintiff for the past 10 months. The Defendants have

  unreasonable acted, therefore the court shall honor Plaintiffs motion to

  move to Summary Judgement By Order.

2) The Plaintiff notes that M&T Bank has been sued previously and loss

  numerous cases including, but not limited to, a suit concerning “allegations

  that M&T Bank violated the False Claims Act by knowingly originating

  and underwriting mortgage loans insured by the U.S. Department of

  Housing     and    Urban    Development’s      (HUD)      Federal       Housing

  Administration (FHA) that did not meet applicable requirements”           US.     a

  reL Kelsehenbach v. M&T Bank Corp. 13-C V-0280(S) (WD.N.Y.).                 ,   and

  “M&T Bank violated the Fair Debt Collection Practices Act (FDCPA) and

  the California Rosenthal Fair Debt Collection Practices Act” Lisa Silveira
                                 2          Signed This 17°’ day of March 2021.

                                                    Plaintiff, Glenford Kennard Hyatt
   Case 1:21-cv-00221-CC Document 13 Filed 03/17/21 Page 3 of 8




   v. M&TBank, Case No. 2:19-cv-06958, in the        US. District Courtfor the
   Central District of California. The court should not ignore the history of

   M&T Bank, nor its counsel which is not an eyewitness and cannot attest

   under oath to the validity of any alleged contract, terms, conditions, or any

   related elements of the enforceable aspects of the case regarding a direct

   debt obligation.

3) Furthermore, I, the Plaintiff notices that Title 15   U.S. Code § 1692g ( c)
   clearly states the following definition of Admission of Liability: “The

   failure of a consumer to dispute the validity of a deb under this section

   may not be construed by any court as an admission of liability by the

   consumer.”

4) Defendants have never met the Plaintiff, never spoken with the Plaintiff,

   never physically, or other, witnessed a loan from the Defendants to the

   Plaintiff, never witnessed the Plaintiff collect any amount of credit from

   the Defendants.

5) Defendant M&T Bank has incorrect records and has misrepresented data
   as a non-eyewitness with a history of violating Federally protected

   consumer rights. Defendant’s records should not be accepted in good faith

   but should be scrutinized to show good faith-based upon the history of the

   Defendant M&T Bank and theft ability to hire counsel willing to violate
                              3           Signed This 17th day ofMarch 2021.

                                                         Plaintiff, Glenford Kennard Hyatt
  Case 1:21-cv-00221-CC Document 13 Filed 03/17/21 Page 4 of 8




   laws to commit fraud upon the court and obtain unwarranted judgements

   through deception and fraud.

6) The Plaintiff offers the Defendants to pay 30% of the monetary value of

   the relief requested due to all damages, pursuant any and all non-response,

   Defendant M&T Bank accepts liability by acquiescent and agrees to all

   claims of which were defined in all previous mailings; as Plaintiff is

   seeking relief from incongruent debt obligations and upon receipt of this

   mailing of motion for summary judgment by order, Plaintiff wishes that

  the Defendants satisi~,’ all incongruences and return to the Plaintiff free and

   clear title of the property. The 2’~’ offer the Plaintiff presents is for the

  Defendants to pay 50% of the monetary value of the relief requested due

  to all damages, pursuant any and all non-response, Defendant M&T Bank

   accepts liability by acquiescent and agrees to all claims of which were

   defined in all previous mailings; as Plaintiff is seeking relief from

   incongruent debt obligations and within 20 days of receipt of this mailing

   of motion for summary judgment by order, Plaintiff wishes that the

   Defendants satisfy all incongruences and return to the Plaintiff free and

   clear title of the property within 20 days of receipt of this motion to move

  the court to summary judgement by order. The 3Fd offer for the Defendants

   is to pay the Plaintiff 70% of total amount of claim, along with free and
                                    4          Sign~~~7th day of March 2021.

                                                      P1~inti~   Gleuford Kennard Hyatt
         Case 1:21-cv-00221-CC Document 13 Filed 03/17/21 Page 5 of 8




         clear title of the property, and can be paid to the Plaintiff if Defendants pay

         damages within 30 days of receipt of this mailing          .   Upon Defendants

         reaching out for a settlement offer reasonably, The Plaintiff continues the

         order for frill satisfaction of claim within 45 days of this Motion for

         Summary Judgement By Order.




II.      RELIEF

      I, the Plaintiff, allege and offer opportunity to cure prior allegations of

fault, fault meaning Defendant M&T Bank be in fault providing non- response

accompanying sworn statement under penalty of perjury; I, the consumer in fact

am defined as the administrator, executor; and have sent over 10 presentments

for settlement; Therefor my threshold has been exhausted by my evidence of

administrative process, I have exhausted my remedy for settlement with M&T

Bank and this is why I have asserted claims in federal court; Claim for relief in

the amount of 50,000 USD, free and clear title of all property I, the Plaintiff,

have claim to, and proper allodial land patent. Since this debt is in dispute, The

Plaintiff demands all payments pursuant to Title 15      U.S. Code      1692 (h), as the

consumer, be re-direct back to The Plaintiff, the consumer, until the Defendant

verifies the claim. If they do verify the claim, The Plaintiff has already issued a
                                         5         Signed This 17th day of March 2021.
                                                            4laintiff, Glenford Kennard Hyatt
        Case 1:21-cv-00221-CC Document 13 Filed 03/17/21 Page 6 of 8




negotiable instrument that can be used to discharge the obligation of the debt.

The Plaintiff, therefore, motions for a resignation of signature for good cause

until the defendant can show proper validation of alleged debt obligation. The

Plaintiff will seek fbrther damages be it any 3’~’ party interloper provides

frivolous response without declaration under penalty of pei~ury of the alleged

debt.




                                        6          Signed This   17th   day of March 2021.

                                                          Pliintiff, Glenford Kennard Hyatt
          Case 1:21-cv-00221-CC Document 13 Filed 03/17/21 Page 7 of 8




                           CERTIFICATION OF COUNSEL

I hereby certifS’ that the foregoing document has been prepared with Times New Roman, 14

point font, one of the font and point selections approved by the Court in LR SAC.




                                                    Is! Glenford Kennard Hyatt
                                                    Attorney Of Fact/Propria Persona
                                                    G1enh4480@gmail.com



Glenford Hyatt
do 4480 S Cobb Drive SE
Suite H Box 558
Smyrna, GA [30080]




                                                7           Signed This   17th   day of March 2021.

                                                                    Plaintiff, Glenford Kennard Hyatt
      Case 1:21-cv-00221-CC Document 13 Filed 03/17/21 Page 8 of 8




                      CERTIFICATE OF SERVICE


   I hereby certi& that on March   17th,       2021, the foregoing document was

mailed via First Class Certified Mail to the following:



Rachel R. Friedman
BURR & FORMAN LLP
171 Seventeenth Street, NW, Suite 1100
Atlanta, Georgia 30363

Rene F. Jones
M&T Bank Legal Document Processing
P.O. Box 844
Buffalo, NY 14240-0 844

Julio Aldecocea
Lakeview Loan Servicing LLC
MS 5-251
4425 Ponce De Leon Blvd
Coral Gables, FL 33 146-1837




                                                    Is!    Glenford Hyatt
                                                    Attorney of Fact, Propria Persona
                                                    Glenh4480@Gmai1.com




                                           8            Signed This   17th   day ofMarch 2021.

                                                              ?S~tiff, Glenford Kennard Hyatt
